BARNES, Judge,
concurring in. result in part and concurring in part.
I concur fully in the majority’s resolution of issues two, three, and four. I concur in result on issue one. Although I am the author of the KS. opinion, I vote to concur on the jurisdictional issue because C.C.. apparently was a “veteran” of the juvenile court system. My concern regarding court approval for the filing of a delinquency petition in this type of case is considerably less. When a child comes into the system for the first time, I believe, as I wrote in KS., that Indiana Code Section 31-37-10-2 requires a finding that it is in the best interests of the child to be “in the system” formally. I am also loath to accept that a juvenile can waive this requirement. Judge Baker is correct that our supreme court has taken transfer in KS., but until it decides the merits of the jurisdictional question involved, I believe my analysis to be tenable and correct in light of existing precedent.
Here, however, C.C. had had extensive involvement in the juvenile delinquency system as a result of a 2001 delinquency petition and finding, including an extended stay at a residential facility. That petition and finding apparently have never been challenged. Nevertheless, shortly after he was released from the facility, C.C. found himself the subject of the August 2003 delinquency petition that is the basis of the present appeal. Pursuant to my reasoning in a recent concurring opinion, the concerns of KS. are not present here. B.R. v. State, 823 N.E.2d 301, 308 (Ind.Ct.App.2005) (Barnes, J., concurring in result). Accordingly, I conclude that absolute, strict, non-waivable compliance with Indiana Code Section 31-37-10-2 was not required in this case and would affirm on that basis. I fully agree with the reasoning behind the resolution of the remaining issues.